Citation Nr: 1626360	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2010, the Veteran presented testimony at a hearing conducted at the RO by a Decision Review Officer.  In June 2011, the Veteran and her daughter testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearing are associated with the claims file. 

The Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability was previously before the Board in September 2011, April 2013, August 2013 and April 2014, when it was remanded for further development.  It now returns for appellate review.  

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include general anxiety disorder, was referred by the Board in September 2011 and August 2014 Board remands, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).

Most recently, in April 2014, the Board remanded the Veteran's § 1151 claim for a right eye disability, which was based on an extracapsular cataract extraction with intraocular lens implantation and anterior vitrectomy that was performed on August 15, 2008, and instructed the RO/AMC, in pertinent part, to obtain a VA opinion to identify all diagnoses related to the Veteran's right eye, to include the Veteran's reported symptoms relating to a stitch in her right eye.  Pursuant to the April 2014 Board remand, a March 2016 VA opinion was obtained.  The March 2016 VA examiner reported, in pertinent part, that there was no stitch observed in the Veteran's right eye during the 2013 examination and there was no mention in the operative report that a stitch was placed.  Thus, the March 2016 VA examiner reported she could not comment on the Veteran's complaints of a stitch in her right eye but could only opine that the Veteran had dry eye and one of the symptoms of dry eye was a foreign body sensation.  However, August 2008, September 2008, October 2008 and February 2009 VA treatment records noted, in pertinent part, that a suture was "in place at 1200".  Furthermore, the October 2008 VA treatment record also indicated that a general follow-up was scheduled in one to two months with a suggestion to remove the suture at that time. 

In light of above, the Board concludes that another remand is necessary so that an adequate VA opinion may be sought which is rendered in light of all of the pertinent evidence of record, to include the August 2008, September 2008, October 2008 and February 2009 VA treatment records which noted a suture was in place. 
Stegall v. West, 11 Vet. App. 268 (1998).


Additionally, in a June 2015 statement, the Veteran requested reconsideration of the May 2015 rating decision denial of entitlement to a total disability rating for compensation purposes based upon individual unemployability.  Such statement may reasonably be construed as a notice of disagreement (NOD) as to the May 2015 rating decision denial of a TDIU.  However, the record does not reflect that a statement of the case (SOC) has been issued with respect to such in accordance with 38 C.F.R. §§ 19.26, 19.29.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Make the complete record available to the clinician who conducted the March 2016 VA opinion, or suitable substitute, with respect to the Veteran's § 1151 right eye claim, and, after another review of the complete record, to specifically include the August 2008 informed consent form, the clinician must address the following: 

Whether the Veteran has a chronic right eye disability manifested by symptoms relating to a stitch in her right eye noted subsequent to surgery performed on August 15, 2008, including August 2008, September 2008, October 2008 and February 2009 VA treatment records which noted a suture was in place. 

If a disability is identified above related a stich in the right eye, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performance of the August 15, 2008, extracapsular cataract extraction with intraocular lens implantation and anterior vitrectomy of the right eye.

If a disability is identified above related a stich in the right eye, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a reasonable health care provider would have disclosed such disability to be a risk of the surgery (an extracapsular cataract extraction with intraocular lens implantation and anterior vitrectomy) that was performed on August 15, 2008.  In doing so, please note review of the informed consent form and whether any treatment was rendered without the Veteran's informed consent.

The VA examiner is requested to provide a thorough rationale for any opinion provided. 

The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of that conclusion as it is to find against it. 

A complete rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond and what evidence or information would be needed to provide a non-speculative opinion.

Another examination of the Veteran should only be performed if deemed necessary by the clinician(s) providing the opinion.

2.  The RO must issue to the Veteran and the Veteran's representative a SOC addressing the issue of entitlement to a TDIU, pursuant to a NOD received in June 2015 as to a May 2015 rating decision. 

Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals ), and afford them the applicable time period for perfecting an appeal as to that issue. 

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the issue of entitlement to a TDIU may be obtained only if a timely appeal is perfected. 

3.  Thereafter, readjudicate the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






